Per Curiam.
This is an appeal of right from a jury verdict of guilty on a two-count information charging buying, receiving or aiding in the concealment of stolen property, MCLA 750.535; MSA 28.803, and conspiracy to commit the above offense. MCLA 750.157a; MSA 28.354(1).
The viable assignments of error are procedural. Two relate to claimed instructional error. We dispose of them under the harmless error statute.* 1 The claimed erroneous instructions do not suggest that a miscarriage of justice occurred as a result thereof.
The third claimed error relates to impermissible argument by the prosecuting attorney. Such asserted error does not fall within the statute. We quote the relevant excerpt:
"Remember what Healy said? Healy said he copped out, he told them everything after he was arrested; he named names, he told them where he got the truck, how much he paid. He told them the whole story just like when I asked 'Did you tell them the whole story you told on the stand?’ Now, why shouldn’t that man receive something?”
"Sometimes in order to get some testimony — I don’t know whether we couldn’t prove the charges, I wasn’t in office at the time, I am not using that as an excuse, I am not criticizing anybody or anything — sometimes someone claims T am innocent, I didn’t do it, I am not *100guilty, I want a jury trial’; the other guy says 'Well, you have got me, I might as well tell you the whole story. He names places, he names dates, agrees to testify. Why shouldn’t he be given a break? Anything wrong with that?
"Where is the justice? Let’s look at it the other way. Who deserves the break, that man or a man who stands before you who was in police school, you heard him testify he was going to be a copy [sic] he blew it all because he decided he was wrong, he blew a career, he blew a profession, he is out of police school because he stood up there two months ago and said 'I was wrong, I did it, I will take my punishment’. Now, where is the justice?
"Let’s look at the value, let’s not flip-flop them, let’s keep them in prostectus [perspective]. Does Mr. Crouch deserve the same break that Mr. Healy deserved, Mr. Healy who cooperated fully with the State Police; who, after he was caught was man enough to stand up and say 'You are right, I did it.’ ”
The argument was totally impermissible and reversibly erroneous.
No one can be guaranteed a perfect trial. But everyone is entitled to a fair trial.
To argue to a jury that a defendant should, in effect, be penalized because he chose to exercise those rights guaranteed to him by the constitutions, Federal and state, is gross incurable error. See generally, Griffin v California, 380 US 609; 85 S Ct 1229; 14 L Ed 2d 106 (1965), reh den 381 US 957; 85 S Ct 1797; 14 L Ed 2d 730 (1965), and People v Earegood, 12 Mich App 256; 162 NW2d 802 (1968), rev’d, 383 Mich 82; 173 NW2d 205 (1970).
The judgment of conviction is reversed. The cause is remanded to the trial court for such action as there may properly ensue.

 MCLA 769.26; MSA 28.1096.